99 F.3d 448
321 U.S.App.D.C. 309
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.BOROUGH OF ZELIENOPLE, PENNSYLVANIA, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent,Pennsylvania Power Company, Intervenor.
No. 95-1377.
United States Court of Appeals, District of Columbia Circuit.
Sept. 19, 1996.

On Petition for Review of an Order of the Federal Energy Regulatory Commission.
F.E.R.C.
REVIEW DENIED.
Before:  EDWARDS, Chief Judge, WILLIAMS and GINSBURG, Circuit Judges.

JUDGMENT

1
Having considered the record from the Federal Energy Regulatory Commission and the briefs and arguments of counsel, the Court is satisfied that appropriate disposition of this case does not require a published opinion.  See D.C.Cir.R. 36(b).  On consideration thereof, it is


2
ORDERED and ADJUDGED by the Court that the petition for review is hereby denied.  As the Commission correctly stated, Petitioner failed to seek any relief available under section 205 of the Federal Power Act, 16 U.S.C. § 824d (1994).  Although the Commission could have ordered a section 206(a) hearing in the course of this section 205(d) proceeding, it nevertheless acted within its discretion when it dismissed Petitioner's request for relief available under section 206(a) in order to avoid delaying its approval of the section 205(d) filing that was properly before it.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 41.